 

 

 

AMENDMENT NO. 1

 

TO

 

CREDIT FACILITY AGREEMENT PROVIDING FOR A

US$105,000,000

SENIOR SECURED REDUCING REVOLVING CREDIT FACILITY

 

made by and among

 

MATSON NAVIGATION COMPANY, INC.

 

and the Banks and Financial Institutions

identified on Schedule 1 to the Original Agreement, as Lenders,

 

AND

 

DNB NOR BANK ASA,

acting through its New York Branch,

as Administrative Agent and Security Trustee

 

 

 

November 30, 2007



AMENDMENT NO. 1

TO SENIOR SECURED REDUCING REVOLVING CREDIT FACILITY AGREEMENT

 

THIS AMENDMENT NO. 1 TO SENIOR SECURED REDUCING REVOLVING CREDIT FACILITY
AGREEMENT (this “Amendment”) is made as of the __ day of November, 2007 by and
among (1) MATSON NAVIGATION COMPANY, INC., a corporation incorporated under the
laws of the State of Hawaii (the “Borrower”), (2) the banks and financial
institutions listed on Schedule 1 to the Original Agreement (as defined below)
(together with any bank or financial institution which becomes a Lender pursuant
to Article 10 of the Original Agreement, the “Lenders”), and (iii)  DnB NOR BANK
ASA, acting through its New York Branch as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”) and as security trustee for the
Lenders (in such capacity, the “Security Trustee” and together with the
Administrative Agent, the “Agents”), and amends and is supplemental to the
Senior Secured Reducing Revolving Credit Facility Agreement dated as of June 28,
2005 (the “Original Agreement’) made by and among the Borrower, the Lenders and
the Agents.

 

W I T N E S S E T H T H A T:

WHEREAS, pursuant to the Original Agreement, the Lenders made available to the
Borrower a senior secured reducing revolving credit facility in the principal
amount of US$105,000,000 (the “Credit Facility”);

 

WHEREAS, the Borrower has requested and the Lenders have agreed to amend the
working capital and debt-to-equity ratio financial covenants of the Original
Agreement;

 

NOW, THEREFORE, in consideration of the premises and such other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged by the parties, it is hereby agreed as follows:

1.  Definitions. Unless otherwise defined herein, words and expressions defined
in the Original Agreement have the same meanings when used herein, including in
the recitals hereto.

2.   Representations and Warranties. The Borrower hereby reaffirms, as of the
date hereof, each and every representation and warranty made thereby in the
Original Agreement, the Note and the Security Documents (each as updated mutatis
mutandis (including, without limitation, as updated to reflect the changes made
by this Amendment)).

3.  No Defaults. The Borrower hereby represents and warrants that as of the date
hereof no Event of Default nor any event which with the lapse of time, the
giving of notice or both would become an Event of Default has occurred.

4.  Performance of Covenants. The Borrower hereby reaffirms that, except as
disclosed to the Administrative Agent, it has duly performed and observed the
covenants and undertakings set forth in the Original Agreement, the Note and the
Security Documents, on its part to be performed, and the Borrower covenants and
undertakes to continue duly to perform and observe such covenants and
undertakings (including such covenants and undertakings as are amended hereby)
so long as the Original Agreement, as the same is amended hereby and may
hereafter be amended or supplemented, shall remain in effect.



5.  Amendment to the Original Agreement. Subject to the terms and conditions of
this Amendment, the Original Agreement is hereby amended and supplemented as
follows:

(a)               all references to “this Agreement” shall be deemed to refer to
the Original Agreement, as further amended and supplemented hereby;

 

(b)

Section 1.1 (Specific Definitions) shall be amended by:

(i)  deleting the definition of “Long-Term Debt” and replacing it in its
entirety with the following:

““Long-Term Debt” means, with respect to the Borrower, as of any date, the total
notes, bonds, debentures, equipment obligations and other evidence of
Indebtedness that would be included in long term debt in accordance with GAAP,
which term shall include (i) any guarantee or other liability for the debt of
any other Person not otherwise included on the balance sheet of the Borrower and
(ii) any funds available under long-term committed credit lines having a
remaining unexpired period of more than one year but only to the extent that
such funds are included as current assets with respect to the definition of
Working Capital; provided, such term shall not include any non-recourse
liability of any unconsolidated entity for which the Borrower has no legal
liability;” and

(ii)                     inserting the following definition of “Working Capital”
at the end of the Section after the definition of “Withdrawal Liability(ies)”:

““Working Capital” means, with respect to the Borrower, the current assets
(including funds available under long-term committed credit lines having a
remaining unexpired period of more than one year but only to the extent
necessary to ensure compliance by the Borrower with the covenant set forth in
Section 9.3) of the Borrower minus the current liabilities of the Borrower.”;
and

(c)             Section 9.3(c) (Working Capital) shall be amended and restated
in its entirety as follows:

“(c) Working Capital. maintain at all times positive Working Capital;”.

 

6.

Fees and Expenses.

(a)             Expenses. The Borrower shall pay promptly to the Administrative
Agent all costs and expenses (including legal fees) of the Lenders and the
Agents in connection with the preparation and execution of this Amendment.

(b)             Payments. All amounts payable under this Section 6 shall be made
in Dollars in freely available funds without set-off or counterclaim and free
from, clear of, and



without deduction for, any Taxes, provided, however, that if the Borrower shall
at any time be compelled by law to withhold or deduct any Taxes from any amounts
payable to the Lenders or Agents hereunder, the Borrower shall pay such
additional amounts in Dollars as may be necessary in order that the net amounts
received after withholding or deduction shall equal the amounts which would have
been received if such withholding or deduction were not required and, in such
event, the Borrower shall promptly send to the Administrative Agent such
documentary evidence with respect to such withholding or deduction as may be
required from time to time by the Administrative Agent.

7.  Fees Paid. The Administrative Agent shall have received payment in full of
all fees and expenses due under the Original Agreement and this Amendment.

8.  No Event of Default. The Administrative Agent shall be satisfied that no
Event of Default or event which, with the passage of time, giving of notice or
both would become an Event of Default shall have occurred and be continuing and
the representations and warranties of the Borrower contained in the Original
Agreement, as amended by this Amendment, shall be true on and as of the date of
this Amendment, and the Borrower shall deliver to the Agent no later than
November 29, 2007, a certificate signed by a duly authorized officer of the
Borrower dated as of the date of delivery of said certificate to the Agent, to
the effect that the foregoing is true on and as of the date of said certificate.

9.  No Other Amendment. All other terms and conditions of the Original Agreement
shall remain in full force and effect and the Original Agreement shall be read
and construed as if the terms of this Amendment were included therein by way of
addition or substitution, as the case may be.

10.Other Documents. By the execution and delivery of this Amendment, the
Borrower, the Lenders and the Agents hereby consent and agree that all
references in the Note and the Security Documents to the Original Agreement
shall be deemed to refer to the Original Agreement as amended by this Amendment.
By the execution and delivery of this Amendment, the Borrower hereby consents
and agrees that the Note, the Security Documents and any other documents that
have been or may be executed as security for the Facility and any of its
obligations under the Original Agreement, the Note or any Security Document to
which it is a party shall remain in full force and effect notwithstanding the
amendments contemplated hereby.

11.Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

12.Counterparts. This Amendment may be executed in as many counterparts as may
be deemed necessary or convenient, and by the different parties hereto on
separate counterparts each of which, when so executed, shall be deemed to be an
original but all such counterparts shall constitute but one and the same
agreement.

13.Headings; Amendment. In this Amendment, section headings are inserted for
convenience of reference only and shall be ignored in the interpretation of this
Amendment. This Amendment cannot be amended other than by written agreement
signed by the parties hereto.



                        IN WITNESS WHEREOF, each of the parties hereto has
executed this Amendment by its duly authorized representative on the day and
year first above written.

 

 

MATSON NAVIGATION COMPANY, INC.

 

 

 

By: /s/ J. S. Andrasick

 

Name: J. S. Andrasick

 

Title: President & CEO

 

 

By: /s/ Timothy H. Reid

 

Name: Timothy H. Reid

 

Title: Treasurer

 

 

 

DnB NOR BANK ASA,

 

acting through its New York Branch,

 

as Administrative Agent and Security Trustee

 

 

 

By: /s/ Asa Jemseby Rodgers

 

Name: Asa Jemseby Rodgers

 

Title: Vice President

 

 

By: /s/ Cathleen Buckley

 

Name: Cathleen Buckley

 

Title: Vice President



The Lenders:

 

DnB NOR BANK ASA,

acting through its New York Branch

 

 

By: /s/ Asa Jemseby Rodgers

 

Name: Asa Jemseby Rodgers

 

Title: Vice President

 

 

By: /s/ Cathleen Buckley

 

Name: Cathleen Buckley

 

Title: Vice President

 

 

ING BANK N.V.

 

 

By: /s/ Robartus Krol

 

Name: Robartus Krol

 

Title: Associate

 

 

By: /s/ S. J. Fewster

 

Name: S. J. Fewster

 

Title: Managing Director

 

 

 

 